DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 03/11/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s argument that Mark does not teach/suggest a robotically-deployed multi-extruder machine with the ability to place the nozzles in any arbitrary position and orientation is not found persuasive because Mark discloses/suggests to mount the disclosed multi-extruder print head to a “robotic arm” instead of the Cartesian arrangement illustrated in Fig. 1A to allow movement of the print head in the 3 orthogonal translation directions with the first 3 degrees of freedom of the robotic arm and to allow “change the orientation of the print head” with the other additional degrees of freedom of the robotic arm for the benefit(s) of increasing the degrees of freedom and allowing complex manufacturing of layers (P0092 and 0139). Thus, Mark teaches/suggests/motivates mounting the disclosed multi-extruder print head to a robotic arm to obtain a robotically-deployed multi-extruder print head with the ability to place the nozzles in any arbitrary position and orientation in three dimensions via at least 4 degrees of freedom of the robot arm.
With respect to the arguments about the newly added limitations, applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Claim 1, all the instances of recitation “the machine” should be changed to --the 3D printing machine--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein forming the support structure includes depositing consecutive support structure layers of filaments from a first nozzle of the machine and forming the part includes depositing consecutive part layers of filaments from a second nozzle of the machine” which is indefinite. Are the claimed “consecutive support structure layers of filaments” and “consecutive part layers of filaments” same or different from the “consecutive support structure layers” and the “consecutive part layers” introduced earlier in the claim? Are the nozzles depositing filaments, rows of filaments, or layers? The limitation can be interpreted as if the nozzles deposit layers/rows in one pass which is inconsistent with applicant’s specification. Examiner recommends applicant to changes the limitation to --wherein forming the support structure includes depositing the support structure material from a first nozzle of the 3D printing machine and forming the part includes depositing the part material from a second nozzle of the 3D printing machine-- to overcome the rejection. 
Claim(s) 3-4 and 6-10 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20160311165 – of record) in view of Yan (US 20200031057) and/or Hartmann (US 20100291310), alone or further in view of Hymas (US 20200016823 – of record) and Wang (US 20110304074 – of record).
Regarding claim 1, Mark discloses a method for fabricating a composite part using a 3D printing machine (Abstract and claim 8), said method comprising:
forming a support structure by depositing consecutive support structure layers including rows of filaments made of a support structure material, wherein forming the support structure includes depositing the consecutive support structure layers of filaments from a first nozzle of the 3D printing machine (forming a support material structure by depositing a succession of substantially flat shells made of support material from a support material deposition head of the 3D printer based on predefined 2D toolpaths: P0020-0021, 0294, 0310-0311, 0318-0319, Fig.19C, and claim 8; wherein the disclosed support material deposition head 18/1408 includes a first nozzle: P0095, 0310, Figs. 1A and 2G;  a PHOSITA would understand/recognize that the disclosed support material deposition head 18/1408 deposits rows of filaments/beads of support material in each layer/shell during the tracing of the 2D toolpaths: P0020, P0318, and claim 8; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J illustrate layers from the side/above including multiple toolpaths/passes for depositing multiple filaments/beads on each layer); 
smoothing out a top surface of the support structure after it is formed (“a smoothing operation may be applied as a global rule, or as a layer rule that may be set per layer”: P0184; this intrinsically implies/suggests that the top surface of the printed support materials shell(s) is/are smooth out during a smoothing operation of its upper layer; thus, Mark teaches/suggests/motivates inclusion of a smoothing operation on the top surface of the support structure after it is formed); and
toolpaths or the long fiber deposition head deposits rows of filaments/beads of composite material in each layer/shell during the tracing of its 3D toolpaths; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J that illustrate layers from the side/above including multiple toolpaths/passes for depositing multiple filaments/beads on each layer). 
Mark further discloses/envisions a “robotic arm” arrangement to drive the print head as a possible/better alternative to the Cartesian arrangement illustrated in Fig. 1A in order to allow movement of the print head in the 3 orthogonal translation directions with the first 3 degrees of freedom (i.e. change position) of the robotic arm and to “change the orientation of the print head” with the other additional degrees of freedom of the robotic arm for the benefit(s) of increasing the degrees of freedom and allowing complex manufacturing of layers (P0092, 0139). Thus, Mark teaches/suggests/motivates mounting the disclosed print head to a robotic arm to obtain a robotically-deployed multi-extruder print head with the ability to place the nozzles in any arbitrary position and orientation in three dimensions via at least 4 degrees of freedom of the robotic arm.
Mark is silent about the features of the robot arm and does not necessarily disclose a rotatable connector. 


    PNG
    media_image1.png
    600
    702
    media_image1.png
    Greyscale

said end-effector including a first extruder including a first nozzle and a second extruder including a second nozzle (6 including a  plurality of extrusion modules comprising at least a first extruder and a second extruder, each extruder including a separate/individual nozzle 633a and 633b: P0007, P0011, P0033, claim 1, and annotated F4 below), wherein the first extruder receives a first extrudable material and the second extruder receives a second extrudable material (first extruder receives extrudable filament material a while second extruder receives extrudable filament material b: P0033, P0043, claim 1, and annotated F4 below), and wherein the first and second nozzles are positionable at any position and orientation in three dimensions via a position and orientation of the end joint of the robot arm and a rotation angle of the rotatable connector (the nozzles 633a and 633b are capable of being positioned at any position and orientation in three dimensions via a position and orientation of the end joint of the robot arm by the actuation of the first 5 axes of the robot arm shown in Fig. 2 above and a rotation angle of the rotatable connector via the 6th axis of the robot arm shown in Fig. 2 above; “six arrows in FIG. 2 respectively indicate the directions of rotation of the six axes, which can ensure that the robot arm can adapt to the processing at almost any angle and trajectory and can meet the 
In an analogous art, apparatuses comprising a robot and dispensing nozzles, Hartmann discloses the technique of mounting an end-effector (25) to an end joint (19) of a robot  arm (16) via a rotatable connector (62), wherein the end-effector comprises at least two material dispensing nozzles (26), wherein the at least two material dispensing nozzles (26) are capable of being “positioned in space and oriented as desired via the six robot axes” (P0049-0053, Figs. 1 and 5-6) for the benefits of allowing independent rotatability of the end-effector (25) and the nozzles (26) and/or rapid/unhindered reorientation of the nozzles (P0055).
Since Mark suggests/motivates mounting the disclosed extruders/heads with nozzles to a robotic arm in order to increase the degrees of freedom to at least four-degrees of freedom (as explained above), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method and machine of Mark in view of Yan and/or Hartmann by mounting the disclosed extruders/heads with nozzles to an end-effector and by mounting the end-effector to an end-joint of a robot arm via a rotatable connector for the benefit(s) of enhancing flexibility of the 3D printer machine during the printing operation, allowing/facilitating printing of complex/non-linear of layers, increasing the degrees of freedom of the 3D printing machine, allowing independent rotatability of the end-effector and the nozzles as well as rapid/unhindered reorientation of the nozzles at any position and orientation is three-dimensions as desired/suggested by Mark and as suggested by Yan and/or Hartmann. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
In the alternative, if applicant disagrees with examiner’s interpretation of Mark’s smoothing operation, then, in the same field of endeavor, methods for fabricating composite parts, Hymas teaches to smooth out a top surface of a support structure (104) after it is formed using a second nozzle (108) including a rounded surface (curved outer surface(s) 41 and/or 49) by pressing down its protrusions (P0044-0048, P0055-0057, F1A-D and F6). 

As evidenced by prior art of record, the technique of smoothing out printed layers to yield the predictable result(s) of enhancing printing accuracy/quality is known (e.g. see Myerberg US 20170173879 – of record: P0104 and 0127 or Fong US 6572807 – of record: C9, L36-47 and C6, L16-19, and as previously applied).
Since Mark teaches/motivates to include a smoothing operation after depositing each layer and discloses the taught support structure as being “flat” (as applied above), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the method of the combination by smoothing out a top surface of the support structure after it is formed for the benefit(s) of ensuring that the first layer of part material that is deposited on the solid support structure is substantially smooth, eliminating/reducing the amount of post-processing required, and/or enhancing printing accuracy/quality. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claims 3-4, since Mark further discloses/suggests to use the second nozzle which includes a rounded surface (lip 726) for flattening (smoothing) deposited layers/material (P0100, P0107-0108, Fig. 1C; the lip is clearly shown as being rounded in Fig. 1C/Fig. 23C and being disclosed as being “rounded” in the parent applications incorporated by reference at P0001) while Hymas discloses/suggests to smooth out a top surface of a support structure (104) using a second nozzle (108) including a rounded surface (curved outer surface(s) 41 and/or 49) by pressing down its protrusions (P0044-0048, P0055-0057, F1A-D, and F6), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the method of the combination by using a rounded surface of the second nozzle to smooth out the top surface of the support structure as suggested by Hymas for the benefit(s) of avoiding the need of an additional element just for performing smoothing, reducing the 
Regarding claims 6-8, Mark further discloses wherein the part layers include filaments that have continuous fibers combined with a polymer (the fiber composite material comprises continuous fibers/strands combined with a matrix/resin material: P0022, P0310, P0317, P0077, and Fig. 24A), wherein the continuous fibers are continuous carbon fibers or glass fibers (P0096, P0111, P0354). In addition, P0045-0046 of Hymas further obviates these claims. 
Regarding claim 9, Mark further discloses wherein the part layers include filaments that have that have a chopped or discontinuous fibers combined with a polymer (the fiber composite material comprises semi-continuous/chopped fibers/strands combined with a matrix/resin material: P0009, P0133, P0310, P0312, P0078, and Figs. 24B-C). 
Regarding claim 10, Mark further teaches wherein the support structure layers include filaments that have a pure polymer (fill material comprises a “pure” matrix/resin: P0091, P0117, P0296). In addition, P0045 and P0048 of Hymas and P0021 of Wang further obviate this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
For additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Dunn (US 20070228592 – of record) discloses the techniques of mounting a support material extruder with tip 40 and a modelling material extruder with tip 38 on a robotic arm 42, using the support material extruder to form a support structure 45 comprising layers including rows of filaments made a support material, using modelling material extruder to form a model 47 comprising layers including rows of filaments made of modelling material, and using the extrusion tips/nozzles to “iron”/flatten out the bead of material as it is deposited (P0025-0028, P030-0032, and Fig. 1).
Battenberg (EP 2329935 with English machine translation – attached) discloses the technique of mounting an end-effector comprising a modelling material extruder 20 with nozzle 46 and a support material extruder 18 with nozzle 48 to an end-joint of a six-axes robotic arm 34 (Abstract, P0024, P0028, claim 12, Figs. 1-2, and accompanying text).
Steur (US 20040159724) discloses the technique of mounting an end-effector 10 to an end joint of a robot arm 34 via a rotatable connector 30, wherein the end-effector comprises at least two material dispensing nozzles 12 and 14, wherein the at least two material dispensing nozzles 12 and 14 are capable of being positioned at any position and orientation in three dimensions via a position and orientation of the end joint of the robot arm and a rotation angle of the rotatable connector (P0023-0024 and Figs. 1-2).
Deaville (US 20170021565 – of record) discloses the techniques of mounting an end-effector 502 comprising two extruders on an end-joint of a robotic arm 504 and using the two extruders to dispense different materials during printing in space at any orientation (P0009, P0035,  Figs. 5-7C, claims 9 and 15). 
Kawasaki (How are industrial robots built, 05/22/2018) discloses the capabilities/motions of a 6-axes robotic arm, wherein the first five axes control the position and orientation of the end joint of the robot arm and the 6th axis is used/designed as connector to couple an end-effector to the end-joint the th axis; All document and YouTube video in webpage). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743